280 F.2d 430
Max O. JERNIGANv.NEW AMSTERDAM CASUALTY COMPANY.
No. 6260.
United States Court of Appeals Tenth Circuit.
March 7, 1960.

Appeal from the United States District Court for the District of New Mexico.
Bingham & Klecan, Albuquerque, N. M., for appellant.
Rodey, Dickason, Sloan, Akin, & Robb, Albuquerque, N. M., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
On joint motion of the parties, cause remanded to United States District Court for District of New Mexico for further proceedings as the trial court may deem appropriate.